Citation Nr: 1741810	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), as due to undiagnosed illness, and/or as due Gulf War environmental hazards exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from August 1986 to January 1992 with service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in November 2011.  A transcript of the hearing is of record.

The Board remanded these matters for additional development in July 2014, May 2015, February 2016, and January 2017.


FINDINGS OF FACT

1.  Evidence of record does not reflect the Veteran's claimed sleep disturbances, diagnosed as obstructive sleep apnea, result from any undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Obstructive sleep apnea was not present in service and was not shown to be casually related to service, to include in-service Gulf War environmental hazards exposure, or to be proximately due to or aggravated by service-connected PTSD.
  

CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, as due to undiagnosed illness, and/or as due Gulf War environmental hazards exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in March 2014, February 2015, June 2015, and March 2017 to clarify the nature and etiology of his claimed sleep apnea.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the March 2017 medical opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran as well as his spouse's lay assertions and medical treatise evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in January 2017 and remanded for additional evidentiary development, to include requesting authorization to obtain private treatment records as well as a VA addendum medical opinion.  Based on a comprehensive review of the record, the Board finds substantial compliance with the January 2017 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021.  Here, the Veteran's service personnel records clearly reflect that he served in Southwest Asia from December 1990 to May 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2016).

In written statements of record and during his November 2011 DRO hearing, the Veteran claimed entitlement to service connection for obstructive sleep apnea secondary to his service-connected PTSD, as due to undiagnosed illness, and/or as due Gulf War environmental hazards exposure.  In a November 2009 Gulf War Registry Examination report, the Veteran reported exposure to pesticides, oil well fires, smoke from tent heaters, smoke from cigarette smoke, diesel and/or other petrochemical fumes, and burning trash or feces.  The Veteran's exposure to chemicals during service has not disputed.  During his November 2011 hearing, the Veteran also reported that fellow servicemen complained about his snoring during active duty and that he had sleep disturbances quite often while stationed in Germany.  He indicated that he started complaining of sleep problems to a private physician in 2000, commenting that he did not seek treatment between discharge and 2000 because he thought snoring was normal.  His spouse reported observing his snoring, sleep disturbances, use of CPAP machine, and fatigue since 1995.  She further indicated that she believed his sleep problems also might be related to PTSD.  In additional written statements of record, the Veteran's spouse reported the Veteran had chronic daytime fatigue, trouble sleeping that has progressed in their 17 years together, wakes up choking, and stops breathing several times a night even with use of CPAP therapy.  

As an initial matter, the preponderance of the evidence of record is against finding that the Veteran's claimed symptomatology, to include sleep disturbances, is related to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The March 2017 VA examiner specifically assigned a diagnosis of obstructive sleep apnea related to the claimed symptoms.  It was noted that the Veteran's diagnosed sleep disorder had a known clinical diagnosis with a clear and specific etiology and medical literature had not established a causal relationship between sleep apnea and environmental exposures experienced by service members in Southwest Asia.

Service connection for obstructive sleep apnea on a direct or secondary basis is not warranted.  In this case, there is no factual basis in the record that the present sleep disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1992.  

Service personnel records revealed that his military occupational specialty (MOS) was Ammunition Specialist.  Service treatment records do not show complaints, findings, or a diagnosis of any sleep disorder.  In a May 1986 Report of Medical History, the Veteran marked no to having or ever had ear, nose, and throat problems. In a March 1989 service treatment record, the Veteran was seen for bronchitis, sore throat, and nasal congestion.  In a January 1992 Report of Medical History, the Veteran marked yes to having or ever had ear, nose, and throat problems.  In his January 1992 service retirement examination report, the examiner noted that the Veteran had normal ears, sinuses, mouth, and throat on clinical evaluation. 

Post-service VA treatment records dated from 2009 to 2016 reflected complaints of sleep disturbance due to back pain as well as findings of obstructive sleep apnea.  In a November 2010 VA PTSD examination report, the Veteran complained of difficulty sleeping with nightmares and trouble sleeping for the last 20 years.  The Veteran reported having sleep apnea since September 2010 that had been treated with CPAP machine.  In a January 2012 VA Gulf War examination report, the Veteran indicated that he was able to fall asleep easily but had trouble staying asleep due to pain in his joints and muscles.  A July 2012 VA PTSD examination report showed findings of night terrors and sleep apnea with chronic sleep impairment.  

Private treatment records from W. R., D. O. dated from 2010 to 2011 showed findings of obstructive sleep apnea.  A July 2010 sleep study revealed an impression of obstructive sleep apnea syndrome, moderate overall, but severe in REM sleep, and Grade II obesity.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed sleep apnea and his active military service, to include in-service environmental exposures, or his service-connected PTSD.

As an initial matter, the Board is cognizant that opinions provided by March 2014, February 2015, and June 2015 VA examiners were deemed inadequate for various reasons.  However, the Board considers the March 2017 VA medical opinion to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing her medical knowledge and medical treatise information as well as citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

After reviewing the evidence of record, the March 2017 examiner opined that it was less likely than not that sleep apnea had its onset in or is otherwise caused by active service.  She further opined that the current diagnosis of obstructive sleep apnea was less likely than not related to the Veteran's service-connected PTSD nor was obstructive sleep apnea aggravated by the Veteran's service-connected PTSD.

The examiner noted that there was no evidence of documentation of symptomatology consistent with or even suggestive of sleep apnea in the Veteran's service treatment records, acknowledging her review of specific records such as the January 1992 service separation examination report and the January 1992 Report of Medical History.  The examiner further noted that her review of peer reviewed medical literature did not support an etiological link between sleep apnea and any of the Veteran's service-connected disabilities, including PTSD.  It was further noted that lay statements from the Veteran and his spouse were once again considered and reviewed.  However, the examiner highlighted that those statements did not confirm that obstructive sleep apnea was present during service or has been caused by or aggravated by PTSD.  It was indicated that the fact that the Veteran recalled complaints of his snoring during service does not confirm any obstructive sleep apnea was present during service.  Furthermore, after review of the most current peer reviewed medical literature, the examiner found that there was no evidence that etiologically linked PTSD and sleep apnea.  After acknowledging that symptoms of PTSD can affect sleep and that some literature showed many associations between PTSD and sleep apnea, the examiner still concluded that there was no evidence that PTSD causes upper airway obstruction, the cause of the disorder of obstructive sleep apnea.  In addition, the examiner found that there was no evidence supported by peer reviewed medical literature that PTSD aggravates sleep apnea, as PTSD does not aggravate/worsen obstruction of the upper airway.

The examiner then specifically acknowledged the Veteran's in-service complaints of ear, nose, and throat trouble in the January 1992 Report of Medical History as well as his isolated in-service treatment for acute bronchitis, sore throat and nasal congestion in 1989.  She noted that the Veteran's condition was considered an acute condition, resolved without sequelae, as there was neither evidence of recurrence nor evidence of a chronic lower respiratory, ear, nose, or throat condition that existed while on active duty.  She concluded that evidence indicated that there was not in service nor has there been since service any chronic ear, nose, or throat condition.  She then opined that an ear, nose, and throat condition had not caused or influenced the currently diagnosed obstructive sleep apnea.

The examiner also found that there was no evidence to suggest that Veteran's undisputed in-service environmental exposures caused his obstructive sleep apnea.  After reviewing all evidence of record, to include the November 2011 private physician opinion, the examiner noted that there was no indication that the natural progression of this Veteran's obstructive sleep apnea was altered or worsened by any event, such as the undisputed environmental hazards exposures experienced during service in Southwest Asia.

In contrast, in statements dated in October and November 2011, the Veteran's private physician, W. R., D. O., indicated the Veteran had issues with chronic fatigue and sleep, which was improved on Lyrica.  The physician listed an assessment of excessive daytime somnolence, most likely with obstructive sleep apnea as an etiology, and altered stages of sleep with a sleep study showing very poor 3 and 4 stage sleep.  It was further noted that the Veteran had breathing issues and lung problems related to exposures during active service.  The physician felt he could strongly state that it was as likely as not that the Veteran's pulmonary condition was related to active duty service.  

The Board finds that the October and November 2011 opinions from the Veteran's private physician have diminished probative value due to their general nature with lack of rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight). The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Therefore, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed obstructive sleep apnea was incurred during service, was related to events during active service, or was secondary to his service-connected PTSD weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, there is no basis upon which to conclude that the Veteran's present sleep disorder was incurred in or aggravated during military service or was proximately due to or aggravated by his service-connected PTSD.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In support of his claim, the Veteran and his representative also submitted internet research materials concerning PTSD and sleep apnea.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  Here, internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only other evidence of record which relates the Veteran's claimed sleep disorder to his active military service are his own statements and statements from his spouse.  These statements are competent evidence as to observable symptomatology, including snoring, choking, and sleep disturbances.  See Barr, 21 Vet. App. at 307.  However, lay statements that the Veteran's present sleep disorder was incurred during or as a result of events during service or was secondary to service-connected PTSD draw medical conclusions, which the Veteran and his spouse are not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's sleep disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in March 2017.

Therefore, the criteria to establish entitlement to service connection for obstructive sleep apnea have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for obstructive sleep apnea, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, as due to undiagnosed illness, and/or as due Gulf War environmental hazards exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


